DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed April 21, 2022, are acknowledged. Claims 1, 6 and 7 have been amended. No new matter has been added. Claims 1-7 are pending and currently considered in this office action.
Claim Interpretation
As in the previous office action, the term “convex” in claim 5 has been used by the claim to describe the shape of mounting plate portion 34 (see instant invention, Fig. 8 and Fig. 13), which shows a vertically protruding portion of the mounting plate. While one generally accepted meaning of convex is “curved or rounded outward like the exterior of a sphere or circle” or “being a continuous function or part of a continuous function with the property that a line joining any two points on its graph lies on or above the graph”, as defined by Merriam-Webster dictionary, one of ordinary skill in the art would appreciate that the broadest most reasonable interpretation may include the protrusion 34 shown in Fig. 8 and 13 of the instant specification. This portion 34 appears to comprise a convex polygon (rectangle). The claim has thus been interpreted such that a convex portion (such as one which comprises a rectangular portion in the vertical protrusion shown in the instant specification, Fig. 8 and 13) of a mounting plate would be considered a convex portion, even in the absence of a curved surface.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and dependent claims thereof, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim construction causes it to be unclear whether the molding table limitations (and steps a)-c) pertaining to the molding table temperature) are part of, and therefore only required for, the maintaining step. Because it is unclear if steps a)-c) are comprised by the maintaining step, it is unclear which layer steps a)-c) refer to. Examiner interprets that the molding table limitations are requirements for the full process of forming a single layer, and not a portion of the limitations describing the maintaining step. Examiner suggests moving the molding table limitations to be recited after all the layer forming steps, such as at least after the cooling step. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bessac (previously cited, US 20150064048 A) in view of Beste (US 20200283876 A1), Tano (US 20190344387 A1), Abe (previously cited and cited by Applicant in IDS filed June 5, 2019, JP 2013163829 A, English Machine translation provided), and Wahid (“The Volume Change of A-2 Steel Tool Caused By Tempering In The Range Of 175-350C”).
Regarding Claim 1, Bessac discloses a method for producing a three-dimensional molded object (“method for fabricating a three-dimensional object by successive consolidation” Abstract), comprising: 
a solidified layer forming step including
performing a recoating step of forming a material layer on a molding table that is capable of moving in a vertical direction and provided in a predetermined molding region (see Abstract; see Fig. 1, carrier plate 3 which moves vertically (see also para. [0060]), and is within molding region 17) and 
a solidifying step of irradiating the material layer with a laser beam or an electron beam to heat a temperature at which the material layer melts or sinters and form a solidified layer one or more times (see Abstract), and 
a maintaining step of maintaining the solidified layer at a predetermined molding temperature, wherein the molding temperature is equal to or more than a martensitic transformation finish temperature of the solidified layer (see Fig. 4, right side showing temperature holding at a predetermined temperature which is higher than the Mf temperature); and
a cooling step of cooling the solidified layer from the molding temperature to predetermined cooling temperature after the maintaining step, wherein the cooling temperature is equal to or less than a martensitic transformation start temperature of the solidified layer (see Fig. 4, right side, wherein cooling temperature after holding is approximately room temperature and less than a martensitic transformation start temperature, Ms).
Bessac further discloses wherein the molding temperature is more than the cooling temperature (see Fig. 4, right side of figure showing molding/holding temperature to be larger than the cooling (room) temperature); and
wherein the solidified layer forming step and the cooling step are repeated (see Abstract; see Fig. 4, wherein layer is cooled below Ms after heating to controlled temperature; see also para. [0073] and para. [0075]).

Bessac discloses wherein quenching after solidifying with the laser or electron beam is not required, and the solidified powder layer may be immediately maintained at the molding temperature (see para. [0074]). 
Bessac also discloses wherein the temperature of the molding table may be controlled by heat conduction, and in one instance, by cooling circuits (see para. [0066]).
Bessac, however, does not disclose wherein the material layer is at the predetermined molding temperature prior to solidifying with the laser or electron beam, and thus Bessac does not disclose wherein the molding table is set to the molding temperature in the solidified forming step, and kept at the molding temperature until the following (a) to (c) are completed:
(a) the material layer formed in the recoating step is heated to the molding temperature; 
(b) the material layer being at the molding temperature is heated by the laser beam or the electron beam to become the solidified layer in the solidifying step; and 
(c) the solidified layer formed in the solidifying step is maintained at the molding temperature in the maintaining step. 

Beste teaches a similar invention and wherein it is well-known in the art in 3D-printing steel powder to preheat at base plate to a predetermined temperature in order to preheat and maintain powder at a particular temperature prior to and during beam solidification (see para. [0050] and Fig. 3; preheating step of base plate 215, placing material in step 220, preheating and maintaining material at temperature in step 225, and irradiating in step 230). 
Tano also teaches a similar invention wherein metal powder is preheated by a base plate prior to irradiating in order to reduce thermal strain and cracking in the final product (see para. [0009] and para. [0035]; see para. [0027]). Tano teaches that this is particularly beneficial for production of tool steel parts and wherein the metal steel powder is preheated to 150C or higher to lower than the melting point (150C-Tm) of the powder (see para. [0009] and para. [0052]). One of ordinary skill in the art would appreciate that the base is heated to the temperature desired for preheating the powder. One of ordinary skill in the art would appreciate that for a tool steel powder, a preheating temperature of 150C-Tm reads on a molding temperature higher than a martensitic finish temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have preheated the material layer prior to solidifying with the laser or electron beam, and to have heated the molding table to the preheating temperature and maintained this temperature during recoating, irradiating and solidification of the material layer, as taught by as taught by Beste and Tano, for the invention disclosed by Bessac. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have preheated the powder to above the martensitic finish temperature, as taught by Tano, and further to have used the tempering (molding) temperature of Bessac (see Fig. 4, right side maintaining temperature) for the preheating temperature, for the invention disclosed by Bessac. 
One would be motivated to do use this process because it is well-known in the art to preheat powder and maintain powder at the preheating temperature, and to do so using a heated base plate (see teaching by Beste above and evidence by Tano), and also in order to reduce cracking in the final product (see teaching by Tano above). 
Further, one would be motivated to use the tempering temperature of Bessac (molding temperature) as the preheating temperature, and thus temperature of the base plate, because Tano teaches that this temperature is within range to reduce cracking (see above), and because it would be more efficient to maintain the molding table at a single temperature rather than two during the recoating, irradiating and solidifying of the material layer.

Bessac in view of Beste and Tano do not disclose a warpage measuring step of measuring warpage of the solidified layer or warpage of a portion that deforms with a deformation of the solidified layer, and therefore do not disclose wherein the difference between the molding temperature and the cooling temperature is changed according to magnitude of the warpage. Therefore, Bessac in view of Beste and Tano do not discloses wherein the difference between the molding temperature and the cooling temperature is made larger when the magnitude of the warpage is larger than a predetermined threshold value and wherein the difference between the molding temperature and the cooling temperature is made smaller when the magnitude of the warpage is smaller than a predetermined threshold value.

Abe discloses an additive manufacturing method wherein there is a warpage measuring step of measuring warpage of a solidified layer or warpage of a portion that deforms with a deformation of a solidified layer (see para. [0042]), and further wherein the difference between the molding temperature and the cooling temperature is changed according to magnitude of the warpage, such that a temperature is increased for an amount of warpage larger than a threshold thickness, and decreased for an amount of warpage smaller than a threshold thickness (see para. [0040], “amount of warpage (amount of warp deformation) may be actively adjusted by the light beam irradiation condition or the like”; see para. [0041] and Fig. 16 of original Japanese patent). One of ordinary skill in the art would appreciate that changing a condition such as the energy output of the beam would change the temperature. One of ordinary skill in the art would appreciate that the thickness Abe refers to is the amount of warp generated (see Fig. 16 of original Japanese patent), such that Abe teaches increasing the temperature (and thus difference between the molding temperature and cooling temperature) for larger warpages, and decreasing the temperature when the warpage is smaller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a warpage measuring step of the solidified layer, as taught by Abe, wherein a molding temperature is changed based on the degree of warpage, as taught by Abe, for the invention disclosed by Bessac, Beste and Tano. One would be motivated to do this as a method of feedback and control in order to minimize the amount of warpage in the part and to ensure dimensional accuracy during a heating process. 
Additionally, it would be obvious to one of ordinary skill in the art to apply the warpage measuring and temperature adjusting steps taught by Abe for the tempering step (and molding temperature) of Bessac, Beste and Tano because it is well-known in the art that dimensional changes occur in tempering (see Table 7, Fig. 59-60 of Wahid, wherein increasing the temperature for tempering results in greater dimensional change). One would be motivated to apply the teaching Abe to the tempering step in order to produce a well-dimensioned part during the entire heating process of the formation of each layer.
Further, one of ordinary skill in the art would understand to lower or heighten the temperature (molding temperature) when the warpage is above or below a threshold value in order to reduce and control the temperature gradient between preheating and irradiating, and between tempering and cooling, such that no cracks, thermal strain (see teaching by Tano above), and no subsequent deformation is to occur. It has been held that discovering an optimum value of a result effective variable, such as the lowering or increasing of temperature, which directly affects the warpage, involves only routine skill in the art. See MPEP 2144.05. I.

Regarding Claim 2, Bessac does not expressly disclose a placing step of placing, on the molding table in the molding region, a base plate on which a first material layer and a first solidified layer are formed, and wherein this base plate is deformable.
Tano discloses a base plate setup wherein a base plate is mounted on a molding table (see Fig. 1, base plate 23, molding platform 22), but does not disclose wherein the base plate is deformable.
Abe discloses a base plate setup including a deformable base plate placed on a molding table (see Fig. 9 showing deformable base plate attached to molding table), wherein the base plate portion can be deformed and responds with the deformation of the solidified layer. 
Abe further discloses wherein in the warpage measuring step, warpage of this base plate is measured in order to account for residual stress from the base plate and to further maintain shape accuracy (“the shaping plate is secured to the support table by means of a flexible fixing means, so that during the warping of the "shaping plate and the underlying solidified layer", the fixing means is deflected too” [0011]; see Fig. 2 which shows results of base plate residual stress, and Fig. 9 method which accounts for such deformation; see para. [0043]; “preferable to measure the level of the upper surface of the base solidified layer after the warp deformation…when the upper level is thus measured, it is possible to accurately grasp the warp (degree of warp)” [0042]; one of ordinary skill in the art would appreciate that the measuring the warpage of the upper level would include the measuring the warpage of the deformed base plate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a base plate on a molding table, as taught by Tano and Abe, wherein the base plate deforms with the deformation of a solidified layer placed on the molding table, and the base plate warpage is measured in the warpage measuring step, as taught by Abe, for the invention disclosed by Bessac, Beste, Tano and Abe. One would be motivated to do this in order to account for the residual stresses from the base plate and to maintain dimensional accuracy of the three-dimensional part (see teaching above). 

Regarding Claim 3, Bessac in view of Abe disclose wherein in the placing step, a central portion of the base plate is fixed, which allows for deformation of the base plate while also securing the base plate during manufacturing in order to ensure dimensional accuracy (Abe, see para. [0035]; see Fig. 10 and 13, deformable base plate 21 is fixed to molding table 20 by fixing means 70; one of ordinary skill in the art would appreciate that the fixing means enables the central portion of the base plate to be fixed, such as shown in the Figures 8-10). Additionally, it would have been obvious that a central portion of the base plate also be fixed such that the deformable base plate does not slide from a central axis and cause issues with CAD mapping once placed on the molding table. 

Regarding Claim 4, Bessac in view of Abe and Tano disclose wherein in the placing step, a mounting plate to which the central portion of the base plate is fixed (see Claim 3 above) is placed in the molding region (see Abe, Fig. 16 wherein molding table is within molding region denoted by chamber walls; see Tano Fig. 1, wherein molding region is chamber 10). It would be obvious to one of ordinary skill in the art that the mounting plate and base plate be placed in the molding region as taught by Abe and Tano in order to properly build objects in a contained (or atmospherically controlled) area.  

Regarding Claim 5, Bessac in view of Abe disclose wherein the mounting plate is provided with a convex portion (see Fig. 10 and 13, mounting plate 20 is fixed to deformable base plate 21 by fixing means 70; fixing means 70 are considered convex portions, i.e., vertical protrusions from the mounting plate which comprise convex polygonal shapes - see claim interpretation above), and wherein 
the convex portion and the central portion of the base plate are fixed (see Fig. 10 and 13, convex portion (fixing means 70) is fixed to the base plate, and subsequently the central portion of the base plate has been fixed to the mounting plate via the fixing means). The claim language does not currently require that the convex portion and the central portion of the base plate be directly fixed to each other, or that the convex portion be fixed to the base plate at the central portion.

Regarding Claim 6, Bessac in view of Abe further disclose wherein the solidified forming step and the cooling step are repeated with the molding temperature heightened when the magnitude of the warpage is larger than a predetermined threshold value, and 
the solidified layer forming step and the cooling step are repeated with the molding temperature lowered when the magnitude of the warpage is smaller than the threshold value (see para. [0040]-[0041]; wherein temperature is increased or decreased comparatively with warp larger or lesser than a predetermined value, respectively). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bessac, Beste, Tano, Abe and Wahid, as applied to Claim 1 above, and further in view of Naware (previously cited and cited by Applicant in IDS filed May 26, 2020, US 20160096326 A1).
Regarding Claim 7, Bessac in view of Abe disclose wherein the solidified forming step and the cooling step are repeated after adjusting the temperature in response to the warpage measuring step, but do not specifically disclose wherein the cooling temperature is lowered when the magnitude of the warpage is larger than a predetermined threshold value, and the cooling temperature heightened when the magnitude of the warpage is smaller than the threshold value.
Naware teaches a method to control warpage by adjusting temperature gradients, including those during cooling. Naware teaches control based on variable inputs in order to reduce and eliminate warpage due to expansion and shrinkage, layer to layer bonding issues, delamination and stress relaxation (see para. [0012] and [0014]; see para. [0026]-[0027]; see para. [0037]). Thus, Naware teaches wherein one of ordinary skill in the art would lower or heighten the cooling temperature when above or below a threshold value in order to control the temperature gradient during cooling so that no subsequent deformation is to occur.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further used the processing control and temperature control for the cooling temperature, such as adjusting the temperature of cooling to correspond with the measured warpage (increasing the temperature for smaller warpages and decreasing the temperature for larger warpages), as taught by Naware, for the invention disclosed by Bessac, Beste, Tano, Abe and Wahid. One would be motivated to do this to further reduce and eliminate warpage due to expansion and shrinkage, reduce layer to layer bonding issues and delamination, and control stress relaxation (see teaching by Naware above).
 Additionally, one of ordinary skill in the art would understand to lower or heighten the temperature (cooling temperature) when the warpage is above or below a threshold value in order to control the temperature gradient between tempering and cooling, such that no cracks, thermal strain (see teaching by Tano above), and no subsequent deformation (see teaching by Naware above) is to occur. It has been held that discovering an optimum value of a result effective variable, such as the lowering or increasing of temperature, which directly affects the warpage, involves only routine skill in the art. See MPEP 2144.05. I.

Claims 5 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bessac in view of Beste, Tano, Abe, and Wahid, as applied to Claim 4 above, and further in view of Skubic (previously cited, US 20100100222 A1).
Regarding Claim 5, Bessac in view of Abe discloses centrally fixing the base plate to the mounting plate and wherein the mounting plate is provided with a convex portion which is also fixed (see Fig. 10 and 13 of Abe, mounting plate 20 is fixed to deformable base plate 21 by fixing means 70; fixing means 70 are considered convex portions (vertical protrusions from the mounting plate); see also claim interpretation above). 
Bessac in view of Abe however, do not disclose wherein a central portion of the base plate is directly fixed to the convex portion of the mounting plate.
Skubic teaches a deformable base plate fixed to a mounting plate wherein a fixing means from the mounting plate to the base plate may be arranged as an array of multiple fixing means in order to compensate for deviations from the horizontal x-y plane (see para. [0041]; see array of Fig. 2; adjustable supports 36 are considered convex portions of mounting plate 32 which comprise convex polygonal shape; see claim interpretation above). 
Skubic teaches wherein the fixing means (convex portion) directly fixes a central portion of the base plate to the mounting plate (for example, one of ordinary skill in the art would appreciate that for particular arrays, such as 3x3, there would be centrally located fixing means, which would fix the base plate to the mounting plate at a central portion of the base plate) in order to reduce movement in the x-y plane (see para. [0025]) which allows for dimensional accuracy while building.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fixed a convex portion directly to the central portion of the base plate, as taught by Skubic and Abe, such as by the particular fixing means taught by Skubic, for the invention disclosed by Bessac, Beste, Tano, Abe and Wahid. One would be motivated to use the fixing means of Skubic, and thus fix the fixing means to the central portion of the base plate, in order to have further supported a base plate which is deformable, and to have secured it is such that there is reduced x-y plane movement and improved dimensional accuracy (see teaching above). 

Response to Arguments
Applicant’s arguments, filed April 21, 2022, with respect to Claims 1-7 rejected under 35 U.S.C. 103 over Bessac, Abe and Naware, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring a molding table set to the molding temperature during the placing, solidifying and maintaining steps. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Bessac, Beste, Tano, Abe, and Wahid (and further Naware – see Claim 7), as detailed above.

Applicant’s arguments directed towards the amendments are deemed moot in view of the new grounds of rejection.
Arguments directed towards the temperatures disclosed by Bessac between irradiating and tempering, and the teachings of Abe, are addressed below:

Applicant argues that Bessac requires quenching between irradiation and tempering. 
This argument is not found persuasive.
Bessac teaches that the quenching step before tempering is not required, and that tempering may occur directly after irradiation (see para. [0074] of Bessac). 

Applicant argues that the Bessac and Abe do not teach suppressing volumetric contractions from tensile stress and controlling the compressive stresses from the martensitic transformation such that the “molding temperature” is adjusted. 
This argument is not found persuasive.
Bessac teaches the martensitic structure and tempering scheme. Bessac and newly applied Tano teach all the claimed heating conditions, and temperature adjustments based on warpage measurements are taught by Abe, and further Naware (see Claim 7). Further Tano teaches preheating to control thermal gradients and thermal strain (cracking), and Wahid teaches wherein deformation due to martensite transformation is affected by tempering temperature. It would be obvious to apply the teachings of Abe in order to adjust the temperature of all the heating processes, including tempering, in response to the warpage measurements. Additionally, the claims do not positively require a martensitic structure to occur. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Volk (previously cited, US 20160059308 A1): teaches a base plate which flexes in response to the additively manufactured part (see para. [0005]).
Touma (previously cited, US 20160144535 A1): teaches deformable base plate attached to molding table (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735

/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735